Citation Nr: 1820204	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-41 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to March 1987, October 2004 to February 2005, April 2005 to July 2006, and August 2009 to June 2010, including qualifying service in Southwest Asia.  Additionally, the Veteran also had service with the Army Reserve and the Hawaii National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction of the Veteran's claims file now resides with the Honolulu, Hawaii RO.

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.


FINDINGS OF FACT

1. The evidence of record indicates that the Veteran presently has hypertension.

2. The Veteran's hypertension first arose during his last period of active duty service while he was deployed to Kosovo.

3. The evidence of record does not clearly and unmistakably establish that the Veteran's hypertension preexisted his last period of active duty service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017); McKinney v. McDonald, 28 Vet. App. 15 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a). 

Additionally, hypertension is classified as a "chronic disease" eligible for presumptive service connection under 38 C.F.R. § 3.309(a).  The Board may consider presumptive service connection for "chronic diseases" on three bases: (1) chronicity during service, (2) continuity of symptomatology since service, and (3) manifestations to a degree of 10 percent disabling or more within one year of the Veteran's separation from service.  38 C.F.R. §§ 3.303(b), 3.307(a)(3) (2016); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

The rating criteria for hypertension define hypertension as diastolic blood pressure predominantly at 90 millimeters or greater.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  A 10 percent rating under Diagnostic Code 7101 is: (1) diastolic pressure predominantly 100 or more; or (2) systolic pressure predominantly 160 or more; or (3) a history of diastolic pressure predominantly 100 or more with continuous medication for required control.

As indicated above, after reviewing the evidence of record, the Board finds that the Veteran's hypertension, a chronic disease, first arose during service and did not preexist service.  Accordingly, the Board will grant the Veteran's claim.
As an initial matter, the Board notes that the Veteran was provided two VA examinations throughout the course of the appeal.  During a May 2012 VA examination, the examiner diagnosed the Veteran with hypertension with an onset date of 2009.  The Veteran reported that he first noticed elevated blood pressure readings in 2005 and, after he came back from Kosovo, his systolic pressure was consistently in the 150s and his diastolic pressure was consistently in the 90s.  The examiner noted that the Veteran continuously took medications to treat hypertension.  The examiner recorded the following blood pressure readings that were taken during the course of the examination: (1) 143/93; (2) 126/94; and (3) 132/95.  However, having made the above findings, the examiner then stated that the Veteran did not have an established diagnosis of hypertension.  But, the examiner concluded that the Veteran's history and medical records were consistent with a diagnosis of hypertension that occurred while in military service.

Thereafter, the Veteran was afforded another VA examination in August 2014.  During this examination, the examiner diagnosed the Veteran with hypertension, but stated that it began prior to service.  The examiner then opined that the Veteran's hypertension clearly and unmistakably preexisted service and that it was not aggravated by service.  The examiner commented that the Veteran displayed a normal progression for hypertension.

The Board notes that every veteran is presumed to be in sound condition upon entrance into active duty, except for defects or diseases noted on the entrance examination.  To rebut this presumption, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board finds that, contrary to the August 2014 VA examiner's finding, the Veteran's hypertension did not clearly and unmistakably preexist service.  Accordingly, the Board finds the August 2014 VA examiner's opinion of little probative value.

In making this determination, the Board first notes that the August 2014 VA examiner appeared to be relying upon a February 2009 patient instruction sheet from Tripler Army Medical Center (Tripler AMC) which preexisted the Veteran's last period of active duty service.  Within the "Remarks" section of the February 2009 patient instruction sheet, an unknown individual wrote "lisinopril 5 mg"-a blood pressure medication.  However, this patient instruction sheet does not contain (1) any blood pressure measurements, or (2) any formal diagnoses of hypertension.

Recently, in McKinney v. McDonald, the United States Court of Appeals for Veterans Claims (Court) addressed whether hearing loss noted on a veteran's entrance examination constituted a preexisting disability for VA purposes.  28 Vet. App. 15, 18-19 (2016).  In vacating and remanding a Board decision denying the veteran's claim, the Court held that the hearing loss was not a preexisting disability and the veteran was entitled to the presumption of soundness because the hearing loss noted on the veteran's entrance examination did not meet VA's definition of "hearing loss" as defined pursuant to 38 C.F.R. § 3.385.  Id. at 21.

The Board finds McKinney to be analogous to the instant case.  Specifically, 38 C.F.R. § 4.104, Diagnostic Code 7101 defines "hypertension" to be diastolic pressure measured predominantly at 90 or more.  In the instant case, the February 2009 patient instruction sheet contains no diagnosis of hypertension and no blood pressure measurements indicating a diastolic blood pressure predominantly 90 or more.  Accordingly, by operation of law, VA is precluded from finding that the Veteran's hypertension preexisted his last period of active duty service.

Moving beyond the lack of preexisting hypertension, the Board notes that the Veteran testified at the September 2016 Board hearing that his blood pressure first spiked while he was deployed in Kosovo.  See Hearing Tr. at 7-12.  A Department of Defense Form 214 (DD 214) associated with the claims file indicates that the Veteran served in Kosovo from August 31, 2009 to May 10, 2010.  A review of the Veteran's service treatment records (STRs) indicates that, consistent with the Veteran's September 2016 testimony, his blood pressure did indeed spike while he was deployed in Kosovo.  Further, the STRs from his Kosovo service contain multiple blood pressure readings such that the Board may find that he developed hypertension as defined by 38 C.F.R. § 4.104, Diagnostic Code 7101.  Specifically, in a December 2009 STR, the Veteran's blood pressure was measured as 149/103.  Next, in February 2010, it was measured as 157/102 and 146/98.  Lastly, in a March 2010 STR, the Veteran's blood pressure was measured as 144/94 and 157/103.  

Additionally, after his Kosovo deployment-but prior to discharge-May 2010 treatment records from Tripler AMC provided blood pressure measurements of 164/124, 164/129, 148/97, and 150/92.  Additionally, Dr. Ching at Tripler AMC formally diagnosed the Veteran with hypertension in May 2010 while the Veteran was still in service.

As stated above, if chronicity is shown during service, VA may grant a service connection claim via operation of the chronic presumption.  See 38 C.F.R.  3.303(b).  As the Veteran was diagnosed with hypertension during his last period of active duty service, the Board will grant his service connection claim.


ORDER

Entitlement to service connection for hypertension is granted.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


